Case 2:19-cv-08548-GW-SHK Document 13 Filed 08/13/20 Page 1 of 2 Page ID #:65




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    FREDERICK LUEHRING,                         Case No. 2:19‐cv‐08548‐GW (SHK)

13                               Petitioner,
                                                  ORDER ACCEPTING FINDINGS AND
14                        v.                      RECOMMENDATION OF UNITED STATES
                                                  MAGISTRATE JUDGE
15    THE PEOPLE OF THE STATE OF
      CALIFORNIA, METROPOLITAN STATE
16    HOSPITAL,
17                                Respondents.
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Superseding First
20   Amended Petition (“SFAP”), the relevant records on file, and the Report and
21   Recommendation (“R&R”) of the United States Magistrate Judge. Though
22   Petitioner filed a Notice of Correction (“Notice”) after the Magistrate Judge issued
23   the R&R, Petitioner’s Notice does not mention the R&R or object to any of the
24   reasons discussed in the R&R recommending that Petitioner’s SFAP be denied and
25   the case be dismissed. As such, the Court accepts the findings and
26   recommendation of the Magistrate Judge.
27   ///
28   ///
Case 2:19-cv-08548-GW-SHK Document 13 Filed 08/13/20 Page 2 of 2 Page ID #:66




 1         IT IS THEREFORE ORDERED that the SFAP be DENIED and that Judgment be
 2   entered dismissing this action without prejudice.
 3
 4   Dated: August 13, 2020
 5                                         HONORABLE GEORGE H. WU
                                           United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           2
